Title: Enclosure: Substance of an Address, [ca. 12 January 1802]
From: Peale, Charles Willson
To: Jefferson, Thomas


            
              [ca. 12 Jan. 1802]
            
            The time is now fully arrived when it has become expedient to decide the fate of the Museum to which Pennsylvania has given birth. It has commanded every exertion in my power for 16 years, and meeting with public approbation has certainly arrived to considerable Maturity; but from the uncertain tenure of human life it may not long continue in the same circumstances in which it has progressed, and means must be devised for its durability, perfection and Public utility. It would further be madness to dispise the interest of my family, which now calls for some permanent arrangement. It must either continue private Property or become a Public one; If private, the place where suitable encouragement is given must possess it; if Public, some of the States or the United States, may secure all the advantages of such an Institution, by an inconsiderable appropriation.
            To Pennsylvania the first offerings are now tendered and the subjoined plan proposed for consideration
            1st. either to encourage it as a private establishment (with a proper reference to public utility, as a school for every department of knowledge, without a single exception), of which the Museum now only form a part) and either appropriate the State-house, grant a lottery, or devise other means for the erecting of a suitable Building.  or
            2dly. Purchase the Museum in toto & provide for its maintenance and perfection by suitable Regulations and appropriations. And thus lay the foundation of an establishment which the wisdom and policy of all nations have encouraged.
          